TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00069-CV



                              Michael G. Brown, M.D., Appellant

                                                v.

                      The Texas State Board of Medical Examiners and
                          Donald W. Patrick, M.D., J.D., Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-06-001482, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Michael G. Brown, M.D., has informed this Court that he no longer wishes

to pursue his appeal and has filed a motion to dismiss. We grant the motion and dismiss the appeal.

Tex. R. App. P. 42.1(a).




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: October 16, 2008